NOTICE
                                          INMATE NOTARY PUBLIC SERVICE


       Under both FederalLaw (28 U.S.C. § 1746) and State Law (V.T.C.A. Civil Practice & Remedies
       Code, & 132.001-132.003 ), inmate incarcerated in Texas may use an unsworn declaration under
       penalty of perjury in place of a written declaration, verification, clarification, oath, or affidavit
      sworn before a Notary Public. An example of an unsworn declaration is as follows:




                                                   Unsworn Declaration


                                                                         , TDCJ Number .-~/__.Z'-"'rs:~2,.,.,~4J=---6"=_ ____:__-----,---_ _ _ _ _[e.bruocy_t;f1,_1_2lll5_.._·_ _ _ _ __
             ''
                                   '
                                       .   -




                                           . ~-ifWy-yal/f.S_1        .     .

-~--~/Tikt                                                 ·iJ ~--·
-------:------,---------·--FMriek_D,_f'1>reao_,_fie/a:foc -ftaSe_· -~-
------~----I12CX/J}a_,J7_52336                                   ·
------'-------'---~-L__~k-LJ.~Slt~les_Uo;~t_ _ _                                  _ _
------~--------~~.3~6~t~_35~_._-___________
__      GJelosa~ _ as_sJ-a.lecL___·__          (3eLUhYJoat,_Texas_{_ZltJ£ ___ . _______ _
                                                                            CAUSE NO. {2 3()6/-1- II2 -CK
                                                              IN THE                                                 .RECEIVED IN
                                                                                                                     COURT OF CRIMINAL APPEALS
                                                     COURT OF CRIMINAL APPEALS                                             FEB 12 2015
                                                           f/USTJ N, TEXAS
                                                                                                                       Ablt ~'Clerk


                                                          J   NRE MORENq PATRICK D.
                                                                                               ·rocJ NO. 1752336
MOT/ON FOR LEAVE TO FILE RELATOR~ ORIGJNAL
APPLICATION FOR WR)T OF MANDAMUS .

TO ·rHE HONORfiBL£ COURT OF CRIMINAL APPEALS:
        COMES NOW P6fr/ck 0. Moreno~. Relah>r-- PrD Se, and moves
+his Courf Por·feo.ve fo r;/e Refafor's (''Mareno") ort~qt'nal app/t'-
co+l:on Por LJrif or Mo:'~ilrnus pursi.ta{lf -~o Arl·icle, IU57 Section 3(c)
oP the Texas Code oP Crtmtnol PrDc.edure1 and UJDu{d show .fhe Court
+he Po llow/n9:

                                                                                                                I.
                                Moreno was convicfed oP Mons/au9~rfer, LJhi'ch was
 enhanced b'La prior convicfion +o o First Oeqree f:elony, by ajury
in the /12th Jud,'ciol 0/s-l-rict Cour·l- oP Pecos !ourify, Texas, on
Novem~r ~ 201/. Am:shm.ea~ was a:sessed by +he JUry af
ninefy-ntne (qq) yeors corl~l()emenf tn·+he Texas OepQrfmeaf. tJP
Criminal "Jusl-tce -lns·h ·fu-f/onal D/vls/on wllh ~ $101 tJ60 rine. More()ors

   -..... ..............~   ~   "   ~'   :   • . •   .• ........ ,.   ··~   ....... :...:t .......   -·~·   •   ..
aep,elfafe a-Horney, ?onwlo P. Rios, Jr./ ~led Ofl ~nders; hrie~;
wrth a Mof,l>n To LJ,-fhdraw, on February 6 2{)13 wrfh ·the
                                             1
[;9hfh Courf oP /ippeo.ls of£/ PCJSa, TEMs, Moreno Hid prose
br.eP on June I11 2DJ3i //mended brier:' on !lu3usf ~ 2/J/31 and
Rep/~ brier -~o 'flppellee's brier Ot:tober-;; 2DI3 on NDvember3
                                                               1

2013;
"•          LJUEREFORE, PREMISES CONSIDERED, M(Jreno prays- -lhal.fh,5 CtJu:f
      qranf leave fo nte LJrijinal Afpl,.ca+lol? For Urlf dJP M~IYIL/5 pursounf
     f> 1/rhc/e I/. fJ7 Section 3Cc) aP the Texas Ct;de aP Cr/mifla/ ffoeedure1 and
                or
      Rule 72. I .fhe Texas Rules aPllffellale ftocedure.


                                           Respec·f(1ufly 5/.Jbmiffed,      . ·

                                          ~£l.f11~
                                           fb+rt'c kD. Moreno, flpp/i eal'lf- ProSe
                                           TDCJ' tJb. 01752336
                                            Mark LJ. SHies Unil
                                            3D6CJ FM 35/'-/
                                            Beaumonf, Texas 777CJJ


                          CERTIFICATE OF SERVICE
      .     I cerfiry fhcrf a true copy aP fhis dtJCul'lletrt was Mailed -1-o
     fh.yfe Henderson by ll.S. PlJ.sfal Service-h'rs·f.Ciass1 pr_epa,d~l-aee,
     addressed fo .' bayle flenderstJn/Disfricf Clerk, 112fh Judicial Cour·t Pecas
     Counry, L/1)/) S. NefsDn1 Ft;rf Stockfofl1 Te.JfA5 7q73~ and fo fhe Sfafe
     ~cuftrlj fl.JI-orney af PtJ. &x 130'-16, /lusfin, Te)(as 7'l7Jl tJn fhi·s    -/he
     9fA day ~r fehruary, 20/S.                                    ·


                                          ~({)JIYJ~
                                            Pafr1ck D. Moreno, App/ico.nl -Prt> Se
                                            TDCJ' tJD· 01752336



                                          -3-·
                              ·-;·



    ·,llowifl3:

                                          RECATOR
                                               ..   Pofrick 0, Moreno, TDCJ No, 01752336, ;'s ,~ncarcerated ·
              · ' · iwlhe Texas Oeparhnenf of! Criminal Jusfice                                            and is appearln5
                                                                                      i   .
                                                                                      I                                                                             .,
                                                                 .   ~ ··";   ~   '                                     .   ~-   -   ~   . .   ~   ..        : ~'   '
  wo se, who can he focof-ed of -lhe Mark l.JJ. Sfi!es /Jnt.f, .
 3060 FM 3514, Beaumonf, JePFersCXl Camfy, Te)f{Js n1os.
         RelofDr has exhoosfecl his remedies and has no ofher'
_adequok remedy af law,                   ~ ., .
   , .The ac-f so~M +o be e:omeelled ts ~nts.ferto{ (10+
 dtscreflonary tn nature. The Tex. Code oP Cr11n. rf.oc/lrl: /1.07
 Secflon 3Cc) reguires Respondenf +o 1'mmedia·~ely rransmif
 fo the Cour+ oPCriminal Appeals ocopy oP+he app/ica-fiol) (wrfh
 memDrandum oP law) Por writ oP 1-b/Jeos Corpus, any answers
  Piled, ard a cerf;A·~·fe reci.fi~ ·~e dafe LIMn ~hich fhaf
 P/ndlnj was made, tP fhe convdin:J CDuf'f dec.tdes -lfvl- fhere
 are no issues .fo he resolved. No copy oP-Ihe opp/lcalion, a-
 foflj wl+h ·the accompany1'n5 merrwra11dum or' law, Par wrl·f aP .
 hal:>eas Corpu~, ar;y answe:s ()led, and a cer-1-iP;cale f'eci·h~,q -1-he
 dafe upt>n wh1ch +naf- fincitnJ wos _ mode have been ·lransmrlfecl
 +o ·the Courf tJP CritYlinal Appeals, Had such daLimenfs been
 f-rQ{)srn_i+l-ed +o -the Court oP Crimi f)Q/ Appeals by. Resporden-1
 O!l requtred by sfa+ufe, Relafor would have rece1ved n6ft'ce
 Prom the Couf+ oP Cri!YliMI Appea/6,
                             ][,
 RESPONDENT
   . . Resp,ondenf, Gayle Henderson, in he_r.cqpo:;i-/y as
.. Dts+r!cf Clerk oP Pecos Collf!fy1 ~x~s Aas a mt~tsfertol dufy+o
   recetve and {ife all papers tno mmmal proceed,ng, and per-
   torm a/ I o-lher dufies ,.mpo,sed on Jhe ~/erk hy law pursuon+ fo
   Tex. Code oPCrJm. Proc., flr/.2.21, arJ·,s responsible under Tex.
   Code oPCrim.ffoc.,!lrt 11. 01 Secfion 3(c) fo immed,a/e)y fr011s-
   mi+ fo +he Courf of' Crimino/ Appeals a copy oP the opp/icof,On
                                 -2-
'·..:




'       (rnem. oP laJ~r wri-l-ofhabeas corpusjanY,ansLJers med
        and a cerhfical-e recA,~g 7-hedak LAfDf} ,J;;cb +ha+ Anding
        ~as mocle .P+he conv1c~,n9 courfdectdes·&+fh~re ~are no .
        ISSues +o be resolved. Gay/e Hendersonh/12f/1Dtslrd Clerk/
        Pecos Courrfv may be 5eNeiJ a+ her f_lace6r bustne5s afacos Ccuirly
        Juclic io.l Bu ;lJ,·ng, 1/Ci) S. Ale /son st; R. Slockbn,Texas 7q735.
                                      TII.
        VIOLATION OF ARTICLE 11.07 OF TH£ TEXAS CODE dr
        CRIMINAL PROCEDURE~
MAILBOX RULE
         To dafe, Noreno has nof received til resp{J{)se +o +he 0-
quiry   or +he December 23,2{)/L{ leHer.+o ~enderS()(] (fxh;?;+ '8)
oP when h;~ II. 07 habeLJ5 corp4s appl~c.afton W1th 5btfpprf,ng
rnem. or low was ac.fually received by Henderson, which u)().S
P; led on November /01 2()1'-/, ·                 .
         ~rpose of:' l'uh;. permiffin~ ~oqum~nf fo be CDn~idered
11
  ~erv~d 'on the ~y rf ts, rn:u Je(j! s +o _gtVe bofh porh ~s a de~­
nrk atcl +o b~1n CQurrhf]_q -lime 1n wh,ch aresp_onse IS due. ·
Vernon's Am.lexas Rules ofYCiv/{ Proceclure1 Rule 2/a, Blake v.Lewis,
                               -5-
.866 S. fV.2d _62? 7(Tex. Apt-:- J-/ous-1-on [ Oisl. !J 11q3} Moreno is
well w,+fun ~i~ due,process rt:}+s ~have_ rece1ved I'O.f,ce. Prom. +he
Courf or'Crrrmnafflppeo/s as hov1-n,q recetved hts ppp/;catJon wr~h
Sllf.porlin1 me moran dum t:'J(' low 1-Dr wrlf ofl habeas ~pus P~ .
ou'f- or'- hme apfeo/1 an't m_swers 4led, and a ceri-Jic'de :ec1 ~~ ng
+he clafe upon which fho+ ~fnd,rrg was m?de +o fhe Courf cf Cr, rn.rJ
Appeals as prescr1bed by --1-he /ou.J oP -lhts Stafe.
                    PRAYER FOR RELIEF
      . WHEREFORE, PREMISES CONSJDERED, Relafor-Appl/canf1
Pdrlck D. Moreno, resP.ecl£1/y requesfs tl P,nding thJ Respord~
Gay /e Henderson, clid not fro11srtllt documents -fo-fhe_Courf n +o ·froflsmi+ the
doc~menfs fu fhe Cour+ of' Crimi~aT1f'peo Is as direcfed in /Jr·kcle I/.0?
SeefJon3Cc) orfhe Tex. Code Cr,m. ffoc., and as reql)esfed in Morenos
letl-ers.C£xh/bi+s 'fl "''(3, ''ard ''C"),

                               · Respec-lti,lly submi&d,
                             ./~~~ -D. ffl~.
                                Patrick D. MorenolRe/afur-App/ican+
                                TDCJ No. 01752336
                                 Mo.rl~   U: S+iles Uni+
                                 3o6o rM 35Jt./
                                 Beaumonf, Texas 77705

                                 -6-
\~




     CERTIFICATE OF SERVICE




              -7-
                                                                         )< _)




 Ga¥/e f.lenderson, Qis.f. Clerk
 /12 ~h Dis ir/cf Courr
lJOO S.·Nelson Sf.
For+ S+ock+on1 Texas        7q735
                         DecernlJet 3i, 26/t/
          Re: fKFbrQk !Y}_teng, Po+r~,,~k D,
               Tex.C,;IeCri!YI. H~c. 1 Arf. 1/.07
               lr,al Couse AlA~ 3156-112-C~· Appeal No. 08-12-0002&-CR




xc-~
   P/vf()r~.()O / Fffe
            .·   .
.:E;·o:F                   A               olsr 'c                                                   DEPUTY


                       NAME.:   Rrtt/bl< [) t1oreno                                                                                . _;-
                       DA:TE'OF·BIRTH::
                            .    . . . .'      . . l .4fh,
                                             J'1ov    . .  lq64
                                                            ..              . :·. . "·.
                                                               - ...............                                     ·:~   ...·" . . ·: ..'" . ·..
                       PLACKQF CONFINEMENT:: Mark LJ. Sfiles Uni f . . roc J-- I'D

                       !J;D{;J~CJD NI:JMilltl{: Q~?~~:~~6 . . stP N-tlMifE~: :06 7b762/
                       (1·)   This· application coricerns·(check all that· ~pply):

                                                                                          par91~1   ·

                                                                                          manda~oa:y·lup~rvisjon 1
                                                                                                        ' .,   '.~                       1




                              What..disttictocourt.ent¢ted::tbejudg_hlent·Of-ihe•C:onVic'titi'n Y,Ou'w~)lt reiieffromff:
                              ~Include       the court:number and county;)                                                 .             ;




                              What
                              --   was. the .case:numberin
                                   '.   '.        .    .   tfie;tri.atcotin?·
                                                                   .   -            ...




                              P-3l56·II2~CR


                                                                                                                                         _,.,,,.,




                                                                                    1




                                                                       :'   .   .          .. ·',
                                                                                          :·
I V / L V I LV I   I




                                                                      BOND$---------




     ' THE STATE OF TEXAS                                             IN THE DISTRICT COURT OF

       vs.                                                            PECOS COUNTY, TEXAS

       PATRICK DELACRUZ MORENO                                        112 111 JUDICIAL DISTRICT


                                                 INDICTMENT

       DEFENDANT:                     PATRlCK DELACRUZ MORENO
       DATE OF BIRTH:                 MAY 4. 1964
       FELONY CHARGE:                 MURDER
                                      TEXAS PENAL CODE §19.02
                                      FIRST DEGREE FELONY (Enhanced- 15 yrs. to Life)


       IN THE NAME AND BY AUTHORlTY OF THE STATE OF TEXAS:

              The I 12' 11 Judicial District Grand Jury for the County of Pecos, State ofTexas, duly selected,
      impaneled. swom, charged, and organized as such by the I I 2'h Judicial District Court for said County
      at the May 2011 Term of the said Court, upon their oaths present in and to said Court that in Pecos
      County. Texas, PATRICK DELACRUZ MORENO, hereafter styled the Defendant, heretofore on
      or about APRIL 16, 2010, did then and there intentionally or knowingly cause the death of an
      individuaL namely, Jennifer Christian, by striking her in the head with his hand;

              And it is further presented in and to said Court that, prior to the commission ofthe aforesaid
      offense. on the I 3111 day of February 2002, in cause number 2001438264 in the 364'h District Court
      of Lubbock County, Texas, the defendant was convicted of the felony offense of Burglary of a
      Habitation;

      AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                                             PRESIDING JUROR               c




                                                                                           FILED
                                                                                AT.).'~QO'CLOCK




                                                                                     RECEIVED OCT 2 6 2011


I0/26/2011                                                                                                       438
.:..
                                                                                   BOND$         z~, {)00. 0()
                                            CAUSE NO.         3CXo I                                   /':>')
       THE STATE OF TEXAS                                *              IN THE DISTRICT COURT OF
                                                         §
       VS.                                               §              PECOS COUNTY, TEXAS
                                                         s~
       PATRICK DELACRUZ MORENO                           §              112111 JUDipp:b'lt''rlrL:rD~=J.Il-l!SH,T-i>:RJ.IIC.;.TL__ _ _ _ _~
                                                                                                                 f7) FILED lj)
                                                                                              AT~ O'CLOCK _j_ M
                                                 INDICTMENT

       DEFENDANT:                     PATRICK DELACRUZ MORENO                SFT'. l ; ?D!fi
       DATE OF BIRTH:                 MAY 4, 1964
       FELONY CHARGE:                 COUNT ONE:
                                           MURDER
                                           TEXAS PENAL CODE § 19.02 ~r~~~~~~SI:'..L[Q
                                           FIRST DEGREE FELONY (Enhanced - 1

       IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

               The 112'11 Judicial District Grand Jury for the County ofPecos, State ofTexas, duly selected,
       impaneled, swom, charged, and organized as such by the 112' 11 Judicial District Court for said County
       at the May 2010 Tem1 of the said Court, upon their oaths present in and to said Court that in Pecos
       County, Texas, PATRICK DELACRUZ MORENO, hereafter styled the Defendant, heretofore on
       or about APRIL 16, 2010, did then and there intentionally or knowingly cause the death of an
       individual, namely, Jennifer Christian, by striking her in the head with his fists;

               And it is fm1her presented in and to said Court that, prior to the commission of the aforesaid
       offense, on the I 3'11 day of February 2002, in cause number 2001438264 in the 364'h District Court
       of Lubbock County, Texa~, the defendant was convicted of the felony offense of Burglary of a
       Habitation;


       AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                                                PRESIDING JUROR




                                                                 ·:''
                •.
   ·;!._
       ...,:J:. ••
 \;,    ~   .
·.~
                                                   ·~   .   .   -   '-: ....
                '   ·~   ~-
                                                                                            . '-·-




                              Boy,le flend'!rson, D;sl:_, Clt;rk ·
                              112 qt, Judie1al Dfst Court                          .   ·t


                              400 S,/Jelson Sf.                                .
                              ·far+ Sfockfon, Texa.s            7Cj7J5

                                                            December 23, 201'1

                                     Re: Ex fbc:k ~reao. Pafrt~k D.
                                         Tex. Code e;. Crim:Ttoc;~. Hrf. /1..01.
                                         Appeal Alo.08·12-00u28-CR




         ,...                 .CC:
·#"'~1·!~.~~:' .                 P!1orel'lo /Ale
                                                                                                                    : ~·

                                                                                                     .. ----::---c:::...-··
..,_,,.
  :
 ·~.,;:,




                                                               j
                                                           j
                                                           j
                                                       j
                                                       j
                                                   j
                                                   j
                                               j
                                               j
                                           j
                                           j
                                       j
                                       j
                                   j
                                   j
                               j
                               j
                           j
                           j
                       j
                       j
                   j
                   j
               j
               j
           j
           j
, ;,~··~l~:,';:·.:"::: . :: ' .-.~;t .:.'• ' ' .' . :' •'                 .·
                                                                                     ,, ..
                                                                                           ~.
                                                                                                •
                                                                                                       -
                                                                                                       ...
                                                                                                                    ',   ..   ~..   .
                                                                                                                                             ..   ,
                                                                                                                                                                 .     ••... l

                                                                                                                                                      .......... ··.. ·····
           ,_-{                             ''.;                                                . . . ., -~·   '·

                                                                        '   ... ..                                                                           -       t',         ,',



~- ·: ',;~,.
                                                                              ._



                               .
                                   . fiayle 1-/encfersonf{JJnCIC/er:k
                           '
•'                ,.
.     ;.:·:::·.        (




     ·•..):r~;b-
                                     112fh J;;c.l:cial Dislr/cf,Courf ·
                                    L/OO s~ Nelson St'
                                    Fbrf Sfockfor~ 7exc:.t5 7c1735 .




                                     Deor ~yle Hendersc:' :~'                     ,             .                                       .,
                                   . .. I Om req(les4m:JIU +he +ransrr:wl+ol or my 1\love,nber 10,
                                   ·2014 ~iling ap~Jic6f;tin wif/'1 accompany~n~ metrtrondiimoP
                                     h.JJlf wrrl d habeas cortus ~ Oul:ot- -11me CI[Jf?!:f;;/1 an~
                                    Oll5~-